ADVISORY ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/9/2021 has been received and WILL NOT be entered, as it does not place the application in better form for appeal by materially reducing or simplifying the issues for appeal. While not entered, the amendment of 11/9/2021 is discussed below in the interest of advancing prosecution.
	The status of the claims is as filed 8/3/2021.
Claim(s) 1-12 and 16-20 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 13-15, is/are acknowledged as cancelled.
	Prosecution is closed.


Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of, the Remarks rely on the (not entered) language reciting “serving as an intercalating agent or oxidizing agent.” This creates confusion as to which intercalant/oxidizing agent is required by the claims. Claim 1 recites “a) providing a reacting slurry containing a mixture of (i) particles of a graphite or carbon material and (ii) an intercalant, an oxidizing agent, or a combination of an intercalant and an oxidizing agent.” Claim 1 then goes on to recite a Markush group1 that limits the “intercalating agent2 or oxidizing agent.” Metal halides are not part of this Markush group. The metal halides “selected” in a later clause. By adding the “serving as an intercalating agent or oxidizing agent” language to the metal halide clause, it is unclear what intercalant or oxidizing agent is required of the claims – i.e. are the intercalants/oxidizing agents of the Markush group required, or are the metal halides required? Or both?
	As understood, the issue in the amendment dated 8/3/2021 was one of antecedent basis. MPEP 2173.05(e) I states the “examiner should suggest corrections to antecedent basis problems.” The following – in reference to the claims filed 8/3/2021 - is suggested, as it is believed that this was the original intent of the amendments:
1. (Currently Amended) A method of producing isolated graphene sheets or a precursor material to said isolated graphene sheets, said method comprising:

a) providing a reacting slurry containing a mixture of (i) particles of a graphite or carbon material and (ii) an intercalant, an oxidizing agent, or a combination of an intercalant and an oxidizing agent, wherein said intercalating agent or oxidizing agent is selected from an acid, a lithium salt, a sodium salt, lithium perchlorate, sodium a metal halide or a combination thereof, wherein said acid is selected from nitric acid, carboxylic acid, phosphoric acid, sorbic acid, acetic acid, or a combination thereof, wherein [[a]] the metal halide is selected from MCl2 (M=Zn, Ni, Cu, Mn), MCl3 (M=AI, Fe, Ga), or MCl4 (M= Zr, Pt);

b) providing a pipe having a plurality of flow channels to accommodate said reacting slurry, wherein at least one of said flow channels has an internal wall surface and a volume (having a length and a cross-sectional area having a diameter or a width and a height) and a total internal wall surface area-to-volume ratio from 10 to 4,000 cm; and

c) moving said reacting slurry continuously or intermittently through said at least one or a plurality of flow channels, enabling reactions between said graphite or carbon particles and said intercalant and/or oxidant to occur substantially inside said flow channels to form a graphite intercalation compound (GIC) or oxidized graphite or oxidized carbon material as a precursor material.
	
	Amendment in this manner would obviate the rejection.
The rejection is MAINTAINED.

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 17, 18, 19, and 20 under 35 U.S.C. 103 as being unpatentable over US 2012/0201738 to Kwon, et al. in view of: (i) US 2009/0028777 to Zhamu, et al., (ii) Sanaye, et al., Multi-objective optimization of shell and tube heat exchangers, Applied Thermal Engineering 2010; 30: 1937-1945 (hereinafter “Sanaye at __”), and (iii) Chemical Engineer’s Handbook pp. 11-1 to 11-54 (Robert H. Perry and Cecil H. Chilton ed., 5th ed., McGraw-Hill 1973) (hereinafter “Perry’s at __”), as understood, the traversal is on the grounds that “[t]he Sanaye reference is related to the general field of heat exchanges which is unrelated to the field of continuous production of graphene. As a result, the Sanaye 
II. With respect to the rejection of Claim(s) 10 and 16 under 35 U.S.C. 103 as being unpatentable over US 2012/0201738 to Kwon, et al. in view of: (i) US 2009/0028777 to Zhamu, et al., (ii) Sanaye, et al., Multi-objective optimization of shell and tube heat exchangers, Applied Thermal Engineering 2010; 30: 1937-1945 (hereinafter “Sanaye at __”), and (iii) Chemical Engineer’s Handbook pp. 11-1 to 11-54 (Robert H. Perry and Cecil H. Chilton ed., 5th ed., McGraw-Hill 1973) (hereinafter “Perry’s at __”) as applied in “Rejection I” above, and further in view of: (iv) US 2009/0169467 to Zhamu, et al., as understood, the Remarks rely on the traversal of “Rejection I,” discussed above. The response above is incorporated herein by reference. The rejection is MAINTAINED.  

Conclusion
The amendment is not entered. 
Prosecution is closed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2117. 
        2 On review, the term “said intercalating agent” in Claim 1 lacks antecedent basis. For purposes of discussion, it is construed as referring to the “intercalant” previously recited in the claims.